IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 14, 2009

                                     No. 09-10093                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MARCUS HODGE

                                                   Plaintiff - Appellant
v.

OFFICER WILLIAMS

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-cv-00330


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Inmate Marcus Hodge appeals the district court’s dismissal with prejudice
under 28 U.S.C. §§ 1915A and 1915e of his lawsuit against Officer Williams
under 42 U.S.C. § 1983. We AFFIRM.
       Hodge contends that he advised Officer Williams that another prisoner,
Deryl Ware, “said I couldn’t pray no more and if I did we would fight.” According
to Hodge, Williams stated that no one could keep him from praying, and he


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                      No. 09-10093

would look into it. Hodge then went to a visitation. Upon his return, Ware
allegedly confronted him, saying Williams had advised Ware of Hodge’s
complaint. Ware then assaulted Hodge, who alleges that he suffered cuts on his
hand, a cut lip, and a sore neck, though he says he has no continuing injuries.
      Through the prison discipline system, Hodge was ultimately found guilty
of disciplinary violations of fighting and reckless conduct arising from the fight
and received a sanction of “15 days no visitation.”              His grievance against
Williams was denied.
      Hodge filed a §1983 action against Officer Williams alleging that he failed
to protect Hodge from Ware and was deliberately indifferent in doing so. The
district court requested a more definite statement, and Hodge responded. The
district court then conducted a screening under 28 U.S.C. §1915A. The court
concluded that Hodge’s allegations failed to state a claim for which relief could
be granted, and dismissed under §1915A(b)(1). Although the court found that
Ware’s threat to Hodge constituted a substantial risk of harm, it found
insufficient allegation of facts to support Hodge’s contention that Williams was
deliberately indifferent to that risk. Alternatively, the court found that only de
minimis injuries were alleged and dismissed on that ground as well.1
      On appeal, Hodge contends that Williams failed to follow policy in how he
handled Hodge’s allegations. He abandons his claim for compensatory damages,
stating “Mr. Hodge is only seeking punitive damages.”                Hodge argues that
Davidson v. Cannon, 474 U.S. 344 (1986), supports his appeal.
      After reviewing the record, we agree with the district court that Hodge has
failed to allege facts sufficient to support a finding of deliberate indifference. See
id. at 347-48 (“Respondents’ lack of due care in this case led to serious injury,
but that lack of care simply does not approach the sort of abusive government



      1
          Because we affirm on the first ground, we need not reach the alternative ground.

                                             2
                                 No. 09-10093

conduct that the Due Process Clause was designed to prevent.”) While Williams’s
handling of the situation by talking to Ware ultimately was ineffectual, Hodge’s
allegations do not support a finding that it was deliberately indifferent. Hodge
has not alleged facts sufficient to support recovery of punitive damages against
Williams. See Smith v. Wade, 461 U.S. 30 (1983).
      The district court’s judgment is AFFIRMED.




                                       3